Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s Response dated 8/13/21, the Applicant amended claim 3, canceled claims 1, 19-21 and argued the claims previously rejected in the Office Action dated 5/13/21. 
	In light the Applicant’s amendments and remarks, the claims objections and rejections under 35 USC 112 have been withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Martyn et al., United States Patent No. 6195647 (hereinafter “Martyn”).
Claim 1:
	Martyn discloses:
receiving, at a computing device, a user selection, of a plurality of quadrants to be displayed on the display, in which each of the plurality of quadrants comprises a portion of the display, in which each of the plurality of quadrants comprises a benchmark trading product and a plurality of associated non-benchmark trading products that are different from but correlated to the trading product (see Col. 11, lines 43 -44). Martyn discloses displaying a selected portion of securities; Figure 4, #4024 where a quote for a specific security is illustrated; Figure 4, #4060 which illustrates information on offers and bids based on a specific security; Col. 1 lines 53-58 which discusses customizing a trading display);
retrieving, via the computing device, market data for each benchmark trading product and the associated non-benchmark trading products, in which the market data is retrieved from a server device coupled to the computing device over a network (see Col. 5, lines 51-56; Figure 1). Martyn teaches the Dynamic Quote window also allows users to monitor individual Market Maker quotations and other security data in real time. The market data is received by the user from a device for trading; and
generating the display in accordance to a layout that is determined by a user to whom the display is displayed, in which the layout determines a placement of each of the plurality of quadrants in the display, in which generating the display comprises generating a display of a plurality of quadrants, each quadrant comprising a window display object comprising a graphical user interface window, and in which each quadrant comprises the retrieved market data for its respective benchmark trading product, and the retrieved market data for its respective plurality of associated non-benchmark trading products (Figure 4 where boxes 4062 and 4064 are quadrants as claimed containing market data for trading products; Col.1, lines 53-58 where a trading display is customized; Col. 11, lines 43-44);
receiving a selection of a new benchmark trading product from one of a selected plurality of quadrants (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product;
determining a replacement quadrant selected from the plurality of quadrants (Claim 1; Col. 7, lines 23-57 where the position of the window may be moved); 
associating the replacement quadrant with the new benchmark trading product (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product;
automatically retrieving market data for the trading products associated with the replacement quadrant (see Col. 5, lines 51-56; Figure 1). Martyn teaches the Dynamic Quote window also allows users to monitor individual Market Maker quotations and other security data in real time. The market data is received by the user from a device for trading;
updating the display based on the replacement quadrant which includes the new retrieved market data (Col.1, lines 53-58 where a trading display is customized; Col. 11, lines 43-44; Col. 7, lines 23-57). Martyn teaches customizing and updating the layout; 
in response to detecting a request to replace a trading product displayed on the one quadrant of the plurality of quadrants, displaying a selectable list of replacement trading products (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product to monitor individual Market Maker quotations and other security data in real time; and
in response to detecting a selection of a replacement trading product from the selectable list of replacement trading products, updating the trading product on the one quadrant of the plurality of quadrants with the selected replacement trading product (see column 9 lines 35-38). Martyn teaches detecting a new selection to replace and replace the product with the new product.

Claim 3:
	Martyn discloses:
selecting a first quadrant from the plurality of quadrants, in which the first quadrant comprises a first trading product of a first type and a plurality of first associated trading products correlated to the first trading product (Figures 4, 6;  Col. 5, line 43 through Col. 6, line 30). Martyn teaches selecting a quadrant and selecting products; and
retrieving market data for the first trading product and the plurality of first associated trading products (Col. 5, lines 51-56; Figure 1). Martyn teaches retrieving market data for the first trading products and associated products.

Claim 4:
	Martyn discloses:
selecting a second from the plurality of, in which the second comprises a second trading product of a second type and a plurality of second associated trading products correlated to the second trading product, in which the second type differs from the first type (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a second product, the first product can be different from the second product; and
retrieving market data for the second trading product and the plurality of second associated trading products (Col 5, lines 51-56). Martyn teaches retrieving market data for a product and other associated products.

Claim 5:
	Martyn discloses:
receiving a request to replace the layout of the display with a second layout 
(Col.1, lines 53-58, Col. 11, lines 43-44; Col. 7, lines 23-57). Martyn teaches where a trading display is customized.

Claim 6:
	Martyn discloses:
receiving a request to exchange a position of a first quadrant in the layout with the position of a second quadrant in the layout (Col. 1, line 53 through Col. 2, line 32). Martyn teaches requesting to move the positions. 

Claim 7:
	Martyn discloses:
determining that the request to exchange is a permissible option (Col. 4, lines 46-51). Martyn teaches determining that the request to exchange is an option by an authorized user; and
updating the display, in which the layout of the updated display comprises the first quadrant being located in the position that was formerly occupied by the second quadrant and the second quadrant being located in the position of that was formerly occupied by the first quadrant (Claim 1; Col. 7, lines 23-57). Martyn teaches where the position of the window may be moved).

Claim 8:
	Martyn discloses:
receiving a request to add a third trading product to the display (See Column 5, lines 62-67). Martyn teaches how a user types the name of a security in a text box in order to create a new window/add third;
selecting a third quadrant, in which the third quadrant comprises the third trading product (Figure 4; Col. 5, line 57 through Col. 6 line 22). Martyn teaches selecting another product; 
replacing the layout that was previously used by the display with a second layout, in which the second layout decreases a size of each quadrant from the previous layout in order to accommodate the size of the third quadrant (col. 4 lines 52-67; ; and
generating the display in accordance to the second layout, in which the display comprises the third quadrant (Col.1, lines 53-58, Col. 11, lines 43-44). Martyn teaches a trading display is customized.

Claim 9:
	Martyn discloses:
generate a trading display that comprises a plurality of quadrants, in which each of the plurality of quadrants comprises a portion of the display, in which each of the plurality of quadrants comprises a benchmark trading product and a plurality of associated non-benchmark trading products that are different from but correlated to the trading product (Col. 11, lines 43 -44 which discloses displaying a selected portion of securities; Figure 4, #4024 where a quote for a specific security is illustrated; Figure 4, #4060 which illustrates information on offers and bids based on a specific security; Col. 1 lines 53-58 which discusses customizing a trading display);
retrieve market data for each benchmark trading product and the plurality of associated non-benchmark trading products (Col. 5, lines 51-56; Figure 1). Martyn teaches retrieving market data for the product and associated products;
generate the display in accordance to a layout that is determined by a user to whom the display is displayed, in which the layout determines a placement of each of the plurality of quadrants in the display, in which generating the display comprises generating a display of a plurality of quadrants, each quadrant comprising a window display object comprising a graphical user interface window, and in which each quadrant comprises the retrieved market data for its respective benchmark trading product and the retrieved market data for its respective plurality of associated non-benchmark trading products (Figure 4 where boxes 4062 and 4064 are quadrants as claimed containing market data for trading products; Col.1, lines 53-58 where a trading display is customized; Col. 11, lines 43-44);
receiving a selection of a new benchmark trading product from one of a selected plurality of quadrants (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product;
determining a replacement quadrant selected from the plurality of quadrants (Claim 1; Col. 7, lines 23-57 where the position of the window may be moved); 
automatically retrieving market data for the trading products associated with the replacement quadrant (see Col. 5, lines 51-56; Figure 1). Martyn teaches the Dynamic Quote window also allows users to monitor individual Market Maker quotations and other security data in real time. The market data is received by the user from a device for trading;
updating the display based on the replacement quadrant which includes the new retrieved market data (Col.1, lines 53-58 where a trading display is customized; Col. 11, lines 43-44; Col. 7, lines 23-57). Martyn teaches customizing and updating the layout; 
in response to detecting a request to replace a trading product displayed on the one quadrant of the plurality of quadrants, displaying a selectable list of replacement trading products (Figure 4; Col. 5 lines 62-67). Martyn teaches the user typing a name to select a product to monitor individual Market Maker quotations and other security data in real time; and
in response to detecting a selection of a replacement trading product from the selectable list of replacement trading products, updating the trading product on the one quadrant of the plurality of quadrants with the selected replacement trading product (see column 9 lines 35-38). Martyn teaches detecting a new selection to replace and replace the product with the new product.

Claims 10-14:
	Although Claims 10-14 are articles of manufacture claims, they are interpreted and rejected for the same reasons as the method of Claims 3-8, respectively. 

Claim 15:
Although Claim 15 is an apparatus claim, it is interpreted and rejected for the same reasons as the method of Claim 1. 

Claim 16:
	Martyn discloses:
in which in each quadrant, the trading product comprises a benchmark instrument and the plurality of associated trading products comprises a plurality of non-benchmark instruments correlated to the trading product ; (Figure 4; Col. 5, line 57 through Col. 6 line 22); Martyn teaches based on the type of product the benchmark instrument are included to allow a user to interact with the data.

Claim 17:
Martyn discloses:
in which a size parameter of each quadrant satisfies a minimum requirement (col. 4 lines 52-67; Col. 7, lines 23-57 which discusses customizing a trading display, including removing windows, updating windows, and adding windows).

Claim 18:
Martyn discloses:
in which the display comprises a maximum quantity of quadrants (col. 4 lines 52-67; Col. 7, lines 23-57 which discusses customizing a trading display, including removing windows, updating windows, and adding windows).

Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive. 
Claims 1, 9 and 15:
Applicant argues Martyn does not teach “a plurality of quadrants to be displayed...in which each of the plurality of quadrants comprises a portion of the display”. 
	The Examiner disagrees. 
Martyn teaches once the user has selected a particular ticker window, the software displays in box all of the securities (i.e. trading products) included in the selected ticker window. If all of the symbols for the selected securities cannot fit into one screen, the user may use scroll bar. Users may add or delete securities from a selected ticker window (see column 11 lines 54-64). The ticker options in Ticker Options box allow the user to change a Scroll direction of the ticker and the number of lines the ticker occupies. Martyn teaches the user may add or delete securities from selected ticker windows. Although, Martyn does not use the language quadrant, Martyn does teach displaying different securities in different windows. Thus, Martyn discloses displaying quadrants and each quadrant displaying a portion of the display and the rejection is maintained. 
		
Applicant argues Martyn does not teach “a benchmark trading product” in each portion of a display because Martyn does not teach display portions but security portions. 
	The Examiner disagrees. 
	Martyn discloses displaying a selected portion of securities (i.e. trading product). The ticket window display EVERY trade and quote update for ALL or a selected portion of ALL securities (see Col. 11, lines 43 -44). Martyn teaches display activity for all securities and is not just limited to one security.
	Martyn also teaches, in figure 4 & column 6 lines 57 – column 7 line 7, allowing the user to select a specific security in a selected window of the display to display . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/15/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176